PER CURIAM.
Appellant seeks reversal of a final judgment entered against the estate of Florence N. Robbins, deceased, in an action on two promissory notes.
Appellant contends (1) that the trial court erred in striking the answer of the executor of the estate for his failure to pay the fee of the administrator ad litem, and (2) that the court erred in permitting the appellee-plaintiff to testify as to transactions with the deceased, Florence N. Robbins.
We find merit in both contentions and reverse. See § 90.05 Fla.Stat., F.S.A.
Reversed and remanded.